Case 2:13-cv-00193 Document 1170 Filed on 07/03/19 in TXSD Page 1 of 2
UNITED STATES DISTRICT COURT

 

 

 

 

 

 

 

 

 

 

 

; "United States Courts

'  e SOUTHERN DISTRICT OF TEXAS Southern District of Texas

FILED
JUL 03 2019
MCN ae
20190619-25

S. Christopher Suprun CLERK OF COURT
909 Collins Blvd. P.O, BOX 61010
Cedar Hill, TX US 75104 HOUSTON, TEXAS 77208

http://www.txs.uscourts.gov

 

Date: Wednesday, June 19, 2019
Case Number: 2:13-cv-00193
Document Number: 1166 (1 page)
Notice Number: 20190619-25
Notice: The attached order has been entered.

 
 

 

i

ge

 

Te OX

Oe

~EEAH,

2

(Hep PED eg Uy fypetfongenghbepeEhy[Rpuot Tey Pong g fonds

“~KE-SEES

ae

Case 2:13-cv-00193 Document1170:

po

2
ti
bad

m

ma

&@

an
rm

t=

ee et

 

s

HNO Jo WeI9 ‘a|peug “p pinwg

led on 07/03/19 in TXSD_ Page 2 of 2

 

Z
° on
ryOMm
0050
CHT WN
o, Him
|) +00 >
A1Om24
5|2M0Maq
rc 4Qu0 Or
zimmz Og
Gi SOQ HR
z| Pod 4
m| a
uo Xow
o JOS
Non
Ssko
ne
4A
|

 

 

@o
3
-_ £¢
GS #2
rm asm
~o@
oS "as
oo iT 3. @
a *
Ss “28
a= DON Cc
SF eS 2
— 8837) 3
bh Oo pas
2 | m
+2 a
._2 2
28" 2
3» a
26 =
Ke) oe n
